Citation Nr: 0433262	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently rated as 10 percent 
disabling.  

2.  Entitlement to an extension of a temporary total rating 
for the right knee condition subsequent to June 1, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.  The veteran 
testified at a Board hearing at the RO in September 2004.  

In September 2004, the veteran submitted claims of 
entitlement to service connection for disabilities of the 
back, left knee, left foot, and hip and for depression.  He 
also raised these issues at the time of the September 2004 
Board hearing.  The Board notes the RO has already begun the 
adjudication process for these claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the September 2004 Board hearing, the veteran appears to 
have testified that there were outstanding VA treatment 
records which had not been associated with the claims file.  
He was receiving treatment for his knee at the Wade Park VA 
facility as well as at the Canton VA outpatient clinic.  The 
duty to assist the veteran in obtaining and developing facts 
and evidence to support his claim includes obtaining 
pertinent outstanding medical records.  Littke v. Derwinski, 
l Vet. App. 90 (l990).  

The veteran also testified in September 2004 that his knee 
symptomatology had increased since the time of the last VA 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The Court has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

The veteran's representative has argued that there has been 
inadequate notice under the Veterans Claims Assistance Act of 
2000 and implementing regulations.  See generally 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  
Without addressing the merits of this contention, the Board 
believes it appropriate to furnish additional VCAA notice in 
view of the need to return the case for the other reasons 
outlined above. 

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter (with 
regard to both issues).    The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to submit 
any pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should obtain any additional 
VA treatment records from the Wade Park 
facility and the outpatient facility in 
Canton as identified by the veteran.   

3.  The veteran should be scheduled for 
an appropriate VA examination of the 
right knee (if possible, by an examiner 
who has not previously examined the 
veteran). It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
this examination.  Any indicated special 
tests and studies should be accomplished.  

     a) Range of motion testing should be 
accomplished with normal ranges of motion 
set forth to allow for comparison.  
Additionally, the examiner should 
indicate at which point (in degrees) 
there is additional functional loss, if 
any, due to pain, weakness, fatigue, and 
incoordination.  

     b) The examiner should also clearly 
report whether there is evidence of 
recurrent subluxation and/or lateral 
instability and, if so, whether it is 
slight, moderate, or severe.  

     c)  Additionally, after reviewing 
the record, the examiner should also 
offer an opinion as to whether a 
temporary total rating was warranted for 
the right knee subsequent to June 1, 
2003, under the criteria set forth in 38 
C.F.R. § 4.30. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any benefits sought on 
appeal may be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an  opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


